Dismissed and Opinion filed May 30, 2002








Dismissed and Opinion filed May 30, 2002.
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-01-00909-CV
____________
 
CLARA STEWART, Appellant
 
V.
 
TOMBALL REGIONAL HOSPITAL AUTHORITY D/B/A TOMBALL
REGIONAL HOSPITAL, Appellee
 

 
On
Appeal from the 234th District Court
Harris
County, Texas
Trial
Court Cause No. 00-54497
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed September 10, 2001.  
On May 23, 2002, appellant filed a motion
to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
Judgment rendered and Opinion filed May 30, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman.
Do Not Publish C Tex. R. App. P. 47.3(b).